418 F.2d 919
George Allie GILLIS, Appellant,v.UNITED STATES of America, Appellee.
No. 26403.
United States Court of Appeals Fifth Circuit.
Nov. 20, 1969.

John R. Castle, Jr.  (Ct. Apptd.), Marlow R. Preston, (Co-Ct-Apptd.), Dallas, Tex., for appellant.
George Allie Gillis, pro se.  Eldon B. Mahon, U.S. Atty., B. H. Timmins, Jr., Asst. U.S. Atty., Dallas, Tex., for appellee.
Before THORNBERRY, GODBOLD and MORGAN, Circuit Judges.
PER CURIAM:


1
During argument before this Court, counsel for the Government conceded error in the trial of this case and announced that the Government did not plan to retry the appellant for the offense charged herein.  Therefore, the case is reversed and remanded, with directions to dismiss with prejudice.